DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer, filed on October 4 of 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 11,226,079 has been reviewed, however it has been DISAPPROVED.
The terminal disclaimer does not comply with 37 CFR 1.321 because it is not signed by the patentee (the assignee, the inventor or inventors if the patent is not assigned, or the assignee and the inventors who have ownership interest if the patent is assigned-in-part), or an attorney or agent of record. A registered practitioner acting in a representative capacity under 37 CFR 1.34  is not permitted to sign the disclaimer.
This application was filed on or after September 16, 2012. The person who signed the terminal disclaimer has failed to state in what capacity it was signed on behalf of the juristic entity, and the person who signed it has not been established as being authorized to act on behalf of the juristic entity.
 
Response to Amendment
Applicant's amendment, filed on October 4 of 2022, has been entered.  Claims 1, 3, 5, 13, 14, 16 and 20 have been amended.  Claims 4 and 18 have been cancelled.  No claim has been added.  Claims 1-3, 5-17, 19 and 20 are still pending in this application, with claims 1 and 14 being independent.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-17, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-11, 14 and 17-20 of U.S. Patent No. 11,226,079 (VOGTNER et al.)

Regarding independent claim 1, VOGTNER et al., in Patented Claim 1, teaches a light system (see preamble) including a base component (see line 2) having a hollow body (see line 2), a front end (see line 2), and a back end (see line 3); a lens located at the front end of the body (see line 4), the lens comprising a central area (see lines 4 and 5) and a peripheral area surrounding the central area (see lines 5 and 6); a mounting surface (as implied in line 15); a means for securing the light system to the mounting surface (see line 15); a light source contained within the base component (see line 8), wherein at least a portion of the light emanating from the light source passes into the lens (see lines 9 and 10); and a first means for modifying light emanating from the light source (see lines 11 and 12) and passing through at least the central area of the lens (see lines 12 and 13), wherein the means for modifying light emanating from the light source comprises a first material or a component placed within or on the central area of the lens (see lines 13 and 14); wherein the mounting surface includes a second material (see lines 15 and 16), and wherein the first material is selected from the group consisting of materials that match, complement, or contrast with the second material (see lines 17-19). 
Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would have recognized that the use of open-ended language in the instant claims (i.e. comprising) does not preclude the inclusion of the additional elements and/or structural features defined by the cited patented claim (e.g. the flange).

Dependent claim 2 of the instant application is conflicting or coextensive with patented claim 2 of VOGTNER et al.

Dependent claim 3 of the instant application is conflicting or coextensive with patented claim 3 of VOGTNER et al. 

Dependent claim 5 (as best understood) of the instant application is conflicting or coextensive with patented claim 4 of VOGTNER et al. 

Regarding dependent claim 6, VOGTNER et al., in Patented Claim 11, further teaches the central area of the lens (see lines 1 and 2) and the peripheral area of the lens surrounding the central area of the lens (see lines 2 and 3) are arranged in a concentric pattern such that light emanating from the light source is blocked or altered at at least a portion of the central area of the lens (see lines 5-7), and light emanating from the light source passes through the peripheral area of the lens (lines 7 and 8), whereby light passing through the lens is seen through the peripheral area of the lens (see lines 10 and 11).
Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would have recognized that the use of open-ended language in the instant claims (i.e. comprising) does not preclude the inclusion of the additional elements and/or structural features defined by the cited patented claim (e.g. the flange and second material of Patented Claim 1, the second means of Patented Claim 13, and the flange).

Dependent claim 7 of the instant application is conflicting or coextensive with patented claim 6 of VOGTNER et al. 

Dependent claim 8 of the instant application is conflicting or coextensive with patented claim 7 of VOGTNER et al. 

Dependent claim 9 of the instant application is conflicting or coextensive with patented claim 8 of VOGTNER et al. 

Dependent claim 10 of the instant application is conflicting or coextensive with patented claim 9 of VOGTNER et al. 

Dependent claim 11 of the instant application is conflicting or coextensive with patented claim 10 of VOGTNER et al. 

Dependent claim 12 of the instant application is conflicting or coextensive with patented claim 11 of VOGTNER et al.

Regarding dependent claim 13 (as best understood), VOGTNER et al., in Patented Claim 1, further teaches all the limitations of the instant claim, except the means for securing the light system to the mounting surface comprising a tab and groove element.
However, the examiner takes Official Notice of the use and advantages of tab/groove elements and arrangements (e.g. bayonet-type mounts), specifically for mounting elements together, are old and well known in the illumination art.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to simply include a known tab/groove element in the patented light system of VOGTNER et al., to obtain the predictable result of enabling such system to be mounted to a supporting surface. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).
	  
Regarding independent claim 14, VOGTNER et al., in Patented Claim 17, teaches a light system (see preamble) including a base component (see line 2) having a hollow body (see line 2), a front end (see line 2), and a back end (see line 3); a lens located at the front end of the body (see line 4), the lens comprising a central area (see lines 4 and 5) and a peripheral area surrounding the central area (see lines 5 and 6), wherein the central area of the lens is a recess in the lens (see lines 6 and 7); a mounting surface (as implied in line 15); a means for securing the light system to the mounting surface (see line 10); a light source contained within the base component (see line 11), wherein at least a portion of the light emanating from the light source passes into the lens (see lines 12 and 13); and a means for modifying light emanating from the light source (see lines 14 and 15) and passing through at least the central area of the lens (see lines 15 and 16), wherein the means for modifying light emanating from the light source comprises a material placed within or on the central area of the lens (see lines 16-18); wherein the mounting surface includes a second material (see lines 15 and 16), and wherein the first material is selected from the group consisting of materials that match, complement, or contrast with the second material (see lines 17-19). 
Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would have recognized that the use of open-ended language in the instant claims (i.e. comprising) does not preclude the inclusion of the additional elements and/or structural features defined by the cited patented claim (e.g. the flange, and the material placed within or in the recess).
 
Dependent claim 15 of the instant application is conflicting or coextensive with patented claim 19 of VOGTNER et al.  

Regarding independent claim 16 (as best understood), VOGTNER et al., in Patented Claim 20, teaches a flange surrounding the peripheral area (see line 8 of Patented Claim 17), wherein the flange comprises a second recess (see lines 8 and 9 of Patented Claim 17), wherein the flange is an extension of the lens (see lines 1 and 2), wherein the lens comprises the central area (see lines 2 and 3), the peripheral area surrounding the central area (see lines 3 and 4), and the flange surrounding the peripheral area (see line 4).  
Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would have recognized that the use of open-ended language in the instant claims (i.e. comprising) does not preclude the inclusion of the additional elements and/or structural features defined by the cited patented claim (e.g. the flange and material placed within or in the recess of claim 17, and the structure defined by Patented Claim 19).

Dependent claim 17 of the instant application is conflicting or coextensive with patented claim 18 of VOGTNER et al. 

Regarding independent claim 19, VOGTNER et al., in Patented Claims 8/9/10, teaches the mounting surface is selected from the group consisting of a light housing (see patented Claim 8), a niche box (see patented Claim 8), a wall of a pool or spa (see patented Claim 9), and a shell or liner of a pool or spa (see patented Claim 10).  

Regarding dependent claim 20, VOGTNER et al., in any one of Patented Claims 8/9/10, further teach all the limitations of the instant claim, except the means for securing the light system to the mounting surface comprising a tab and groove element.
However, the examiner takes Official Notice of the use and advantages of tab/groove elements and arrangements (e.g. bayonet-type mounts), specifically for mounting elements together, are old and well known in the illumination art.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to simply include a known tab/groove element in the patented light system of VOGTNER et al., to obtain the predictable result of enabling such system to be mounted to a supporting surface. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).

Response to Arguments
Applicant’s arguments, filed on October 4 of 2022, with respect to the rejection of claims 1 and 6-13 (as detailed in sections 41-50 of the previous Office Action, mailed July 5 of 202) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
However, the rejections based on the judicially created doctrine of nonstatutory double patenting are still standing (see statement regarding the terminal disclaimer, see previous section 2).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should you have questions on access to Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.


/ISMAEL NEGRON/Primary Examiner
Art Unit 2875